Citation Nr: 0323250
Decision Date: 09/09/03	Archive Date: 01/21/04

Citation Nr: 0323250	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  99-08 102	)	DATE SEP 09, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1945.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the claim.


DECISION TO VACATE

This case was previously before the Board in June 2000, at 
which time the claim was denied.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By a May 2001 Order, the Court vacated the 
Board's decision, and remanded the case for consideration of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)).

Following the Court's Order, the Board directed that the 
veteran be accorded a VA medical examination in conjunction 
with his appeal.  Such an examination was scheduled in 2002, 
but the veteran did not report for this examination.  
Thereafter, on November 6, 2002, the Board issued a decision 
which denied the veteran's TDIU claim.  In this decision, the 
Board found that no good cause had been shown for his failure 
to appear for the VA medical examination scheduled in 2002, 
and, thus, his claim had to be denied pursuant to 38 C.F.R. 
§ 3.655(b) as a matter of law.  

In June 2003, correspondence was received on behalf of the 
veteran which asserted that he did not receive adequate 
notice of the VA medical examination scheduled in 2002.  In 
pertinent part, it was asserted that the notice letter 
regarding this examination was sent to the wrong address of 
record.  

The Board may vacate an appellate decision when a veteran is 
denied due process of law.  38 C.F.R. § 20.904(a).  As stated 
above, the veteran's failure to appear at the VA medical 
examination scheduled in 2002 was the basis for the denial of 
his claim.  However, the record indicates he not receive 
adequate notice of this scheduled examination.  Consequently, 
the Board is of the opinion that veteran was denied due 
process of law.  Accordingly, the November 6, 2002, Board 
decision will be vacated in its entirety.  Therefore, a new 
decision will be made as to the merits of the veteran's claim 
in a separate and subsequently issued appellate decision.


ORDER

The November 6, 2002, decision of the Board is vacated in its 
entirety.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


Citation Nr: 0215823	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  99-08 102	)	DATE
	)
	)
                             
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION


The veteran served on active duty from January 1941 to 
September 1945.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the claim.

This case was previously before the Board in June 2000, at 
which time the claim was denied.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By a May 2001 Order, the Court vacated the 
Board's decision, and remanded the case for consideration of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)).

Following the Court's Order, the Board undertook additional 
development with respect to this case pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. §19.9(a)(2)).  As an initial matter, 
the Board finds that this development has been completed to 
the extent permitted by the cooperation of the veteran.

As an additional matter, the Board notes that history 
provided by the veteran suggests that he may be alleging that 
his service-connected disabilities have caused or aggravated 
additional disabilities, to include a low back disorder.  
(See, for example, a report of the December 1998 VA 
examination.)  The Board refers this matter to the RO to 
clarify whether the veteran is seeking secondary service 
connection for any additional disability(ies) and to 
undertake any indicated action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed to the extent permitted by the cooperation of the 
veteran.


2.  The record reflects that the veteran was scheduled to 
undergo an examination in conjunction with this appeal in 
2002, and that he was informed of the importance of this 
examination as well as the consequences if he failed to 
report for this examination.  However, the veteran did not 
report for this examination, and no good cause has been shown 
for his failure to appear.  


CONCLUSION OF LAW

The veteran is not entitled to a TDIU due to his service-
connected disabilities.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.655, 3.340, 4.16 (2001); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000);


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  Nevertheless, the Board finds that VA's duties have 
been fulfilled in the instant case.  With respect to the duty 
to notify, the RO advised the veteran of the evidence 
necessary to substantiate his claim by various documents, 
including the December 1998 rating decision and the January 
1999 Statement of the Case (SOC).  In pertinent part, the 
Board notes that the SOC included a summary of the 
requirements for a TDIU, including the fact that a claimant 
must be precluded from obtaining or maintaining substantially 
gainful employment due to service-connected disability(ies).  
This information was also contained on the VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability, completed and submitted by the veteran in 
October 1998.  Further, the VA Form 21-8940 requested that 
the veteran identify any pertinent medical treatment he had 
received, and the veteran indicated that he had received no 
such treatment.  The prior Board decision of June 2000 also 
contained a summary of the standard for a grant of TDIU.  
Moreover, following the Court's Order, the Board sent 
correspondence to the veteran in September 2001, informing 
him that he could submit additional evidence or argument in 
support of his claim.  Subsequent correspondence was sent by 
the Board to the veteran in September 2002 which, in part, 
requested that he identify any pertinent medical records 
regarding his claim, indicated that VA would obtain any such 
records he identified, and informed him that he should 
respond within 30 days.  The September 2002 correspondence 
also informed the veteran that the Board was arranging for a 
new examination in conjunction with this case, the importance 
of this examination, as well as the consequences of his 
failure to appear for this examination pursuant to 38 C.F.R. 
§ 3.655.  No response appears to be on file regarding this 
correspondence, and the veteran failed to report for the 
scheduled examination.  As such, the veteran was kept 
apprised of what he must show to prevail in his claim, what 
information and evidence he was responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See Generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Regarding the duty to assist, the Board notes that the RO 
accorded the veteran an examination in conjunction with this 
case.  As detailed above, the Board arranged for the veteran 
to be scheduled for a new examination following the Court's 
Order, but he failed to report for this examination.  The 
Board also notes that it does not appear that the veteran has 
identified any pertinent evidence that is not on file, 
although he was requested to do so by both the VA Form 21-
8940 and the correspondence sent by the Board in September 
2002.  Consequently, the Board concludes that the duty to 
assist has been completed to the extent possible given the 
cooperation of the veteran.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (The duty to assist is not a "one-way 
street."  If the veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.

As already stated, the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  However, for the reasons stated above, the Board has 
found that VA's duties under the VCAA have been fulfilled.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the same.  
As such, there has been no prejudice to the veteran that 
would warrant a remand, and the veteran's procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability rating for compensation purposes may be assigned 
where the schedular rating is less than total, where it is 
found that the disabled person is unable to secure or follow 
substantially gainful occupation as a result of a service-
connected disability ratable at 60 percent or more or as a 
result of two or more disabilities, providing at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

The veteran is service connected for multiple shell fragment 
wound injuries to the joints, muscles, bones, and nerves of 
the right shoulder, arm, elbow, forearm, wrist, and hand, and 
amputation of the index, middle, and ring fingers of the 
right hand at the mid-portion of the metacarpals.  Service 
connection was granted for these disabilities by an October 
1945 rating decision, which initially assigned a combined 
rating of 100 percent.  By a November 1946 rating decision, 
his disability evaluation was reduced to a combined rating of 
90 percent, which has remained in effect ever since.  The 
veteran has also been granted special monthly pension (now 
special monthly compensation) for loss of use of the major 
hand. 

As stated above, the veteran underwent a VA medical 
examination in conjunction with this case in December 1998.  
However, no opinion was proffered at this examination 
regarding the effect of the veteran's service-connected 
disabilities on his employability.  Therefore, the Board 
arranged for a new VA medical examination to be conducted in 
conjunction with this case, but the veteran did not report 
for this examination, and no good cause has been shown for 
his failure to appear.

Under 38 C.F.R. § 3.326(a) individuals for whom examinations 
have been authorized and scheduled are required to report for 
such examinations.  Further, the provisions of 38 C.F.R. § 
3.655(a) provides that, when entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and a claimant, without "good cause," fails to report for 
such examination, action shall be taken.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b)

The veteran's claim for a TDIU due to service-connected 
disabilities is essentially a claim for an increased rating.  
Inasmuch as no good cause has been shown for his failure to 
appear for the VA medical examination scheduled in 2002, his 
claim must be denied pursuant to 38 C.F.R. § 3.655(b) as a 
matter of law.  See Sabonis, supra (when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Entitlement to a TDIU due to service-connected disabilities 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


 

